Citation Nr: 1621678	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected low back strain with degenerative changes.  

3.  Entitlement to an increased rating for service-connected left lower extremity radiculopathy, including an initial disability rating in excess of 10 percent and a rating in excess of 20 percent from February 6, 2015.

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to December 1983 and from January 1988 to May 1990, with additional service in the National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

The increased rating and service connection claims on appeal were previously before the Board in June 2015, at which time the Board also assumed jurisdiction over the issue of entitlement to TDIU as being reasonably raised as part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 47 (2009).  The Board remanded the claims on appeal for additional evidentiary development.  All development has been completed and the appeal has been returned to the Board for further consideration.  

The Board notes that, while the Veteran was previously represented by Christopher Loiacono, a claims agent associated with the National Veterans Disability Advocates, in October 2015, Mr. Loiacono sent a letter to VA indicating that he wished to withdraw as the Veteran's representative - a fact that was subsequently acknowledged by the Veteran in a letter he submitted to VA in November 2015.   As the Veteran has not obtained another representative, the Board recognizes that he is now proceeding pro se in this appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains the transcript of the September 2014 Travel Board hearing, as well as VA treatment records dated from August 2011 to February 2015 that were considered by the agency of original jurisdiction (AOJ) in the August 2015 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by moderate symptoms that result in occupational and social impairment with reduced reliability and productivity due to a myriad of symptoms, including depressed mood, anxiety, panic attacks, intrusive thoughts, social withdrawal, sleep disturbance, irritability, and impaired impulse control.  

2.  Throughout the entire appeal period, the Veteran's service-connected low back strain with degenerative changes has been characterized by low back pain radiating into the left lower extremity, with tenderness to palpation and occasional complaints of muscle spasms.  

3.  Prior to February 16, 2015, the Veteran's flexion was limited to no more than 55 degrees, with pain limiting flexion to no more than 31 degrees.  

4.  For the period beginning February 16, 2015, the Veteran's flexion was limited to 20 degrees, including as a result of pain and repetitive use testing.  
5.  There is no evidence of favorable or unfavorable ankyloses affecting the spine or associated neurologic abnormalities, other than service-connected lower extremity radiculopathy, at any point before or after February 16, 2015.  

6.  Prior to February 6, 2015, the Veteran's service-connected left lower extremity radiculopathy was manifested by subjective complaints of pain, numbness, and weakness, with no objective evidence of a sensory or functional impairment.  

7.  For the period beginning February 6, 2015, the Veteran's service-connected left lower extremity radiculopathy was manifested by continued subjective complaints, as well as objective evidence of decreased senses, reflexes, and muscle strength, with muscle atrophy in the left calf, which resulted in no more than moderately severe incomplete paralysis of the sciatic nerve.

8.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current left knee disability was incurred in or aggravated by active military service or manifested within one year of the Veteran's discharge from service.

9.  The Veteran's service-connected disabilities are not shown to have precluded the Veteran from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Prior to February 16, 2015, the criteria for an initial disability rating in excess of 20 percent for low back strain with degenerative changes are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003-5242 (2015).

3.  As of February 16, 2015, the criteria for a 40 percent rating, but no higher, for low back strain with degenerative changes are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003-5242 (2015).  

4.  Prior to February 6, 2015, the criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.124a, Diagnostic Code 8520 (2015).

5.  As of February 6, 2015, the criteria for a 40 percent rating, but no higher, for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.124a, Diagnostic Code 8520 (2015).

6.  A left knee disability was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for a TDIU due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340.3.341, 4.16, 419 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the increased rating claims on appeal, the Veteran has appealed with respect to the propriety of the initially assigned disability ratings after the original grant of service connection.  Because service connection was granted, the claims have been substantiated and no additional notice is required as to the downstream issues involving entitlement to an increased rating.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the service connection claim on appeal, a pre-rating letter in October 2011 informed the Veteran of the information and evidence necessary to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter further advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran with respect to all claims herein decided.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claims on appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran and record, including his records from the Social Security Administration.  The Veteran has not identified any additional outstanding records relevant to the appeal that have not been requested or obtained.

The Veteran was also afforded several VA examinations in conjunction with the increased rating claims on appeal, including in December 2011, May 2012, and February 2015.  There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities, as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  Therefore, no further examination is necessary.

As noted, this appeal was previously before the Board in June 2015, at which time it was remanded for further development.  Consistent with the June 2015 remand directives, the AOJ considered all of the Veteran's records that were submitted without a waiver and obtained additional VA treatment records.  Thus, the Board finds substantial compliance with the June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As also noted, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of the claims on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issues on appeal, and the VLJ and the Veteran's representative at the time solicited information regarding the reasons why he believes service connection is warranted for the claimed left knee disability and the severity of his service-connected disabilities, including the impact on his daily activities and ability to work.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and no such evidence was identified.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims on appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.  

PTSD

The May 2012 rating decision on appeal granted service connection for PTSD and assigned an initial 30 percent rating, effective from August 9, 2011.  The Veteran perfected an appeal as to the initial rating assigned and, in June 2015, the Board awarded an initial 50 percent rating but remanded the issue of entitlement to an initial rating in excess of 50 percent.  The Veteran has asserted that his PTSD warrants a disability rating higher than 50 percent.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this regard, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.

VA treatment records reflect that the Veteran's PTSD has been consistently manifested by sleep disturbance with nightmares, insomnia, and sometimes awakening to find himself grabbing his wife.  He has also been shown to experience irritability with periods of impaired impulse control and self-isolation.  The Veteran was consistently described as well-groomed, alert and fully oriented, with appropriate behavior and normal speech.  His mood was variously described as anxious, irritable, alert, and depressed, while his affect was also variously described as full, appropriate, and congruent with verbal content.  His thought process has consistently been goal-directed and intact and his thought content has been without suicidal or homicidal ideation, hallucinations, or delusions, with no evidence of impaired memory, concentration, or attention.  His judgement and insight have also been variously described as intact, good, and fair.  His GAF score was 55 in August 2011.  See VA treatment records dated from August 2011 to June 2015.  

During the May 2012 VA examination, the Veteran was diagnosed with PTSD and alcohol abuse.  The examiner noted that the Veteran's symptoms of hyperarousal, avoidant symptoms, irritability, depressed mood and anhedonia were attributable to his PTSD, with his sleep disturbance at least partially due to PTSD.  The examiner stated that the Veteran's occupational impairment, while mild, appeared to be primarily due to his PTSD.  He also noted that the Veteran's difficulty with interpersonal interactions appeared to be related to his PTSD-related suspiciousness and irritability, as well as worsened behavioral responses when drinking.  He further noted that, while alcohol abuse appeared to be a smaller contributor to his social impairment, he could not determine the exact degree to which it contributed without resorting to mere speculation.  

Overall, the examiner noted the Veteran experienced several symptoms, including depressed mood, anxiety, chronic sleep impairment, impaired judgement and abstract thinking, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control manifested by unprovoked irritability and periods of violence.  The examiner also noted the Veteran continued to live with and feel very close to his wife and three children, that he had one close friend - a neighbor, and had a few other close contacts.  As for employment, the examiner noted the Veteran previously worked as a carpenter and foreman and occasionally left jobs in the past due to difficulties interacting with others.  He reported being laid off three years before and had remained unemployed after having rotator cuff surgery.  The examiner felt that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation and, accordingly, assigned a GAF score of 63.  

The Veteran testified at the September 2014 hearing that he had difficulty sleeping with panic attacks two to four times a week that lasted from five to 45 minutes.  He had to be alone in order to calm down.  The Veteran also suffered from depression that made him feel useless, and he did not want to do anything.  He said he had not suffered from suicidal ideation but had had crying spells triggered by smells, sounds, and things he saw on television.  The Veteran further testified that he had difficulty being around people and got into verbal altercations with family members three to five times a week.

During the February 2015 VA examination, the Veteran was diagnosed with PTSD, major depressive disorder, and an unspecified disruptive impulse control and conduct disorder.  The examiner noted the varying disabilities were manifested by overlapping symptoms and that it would be mere conjecture to differentiate what symptoms are attributable to each diagnosis.  The Veteran reported having intrusive memories that disrupted his attention and concentration, as well as mild memory impairment and irritability.  He also endorsed various symptoms, including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment with nightmares, flat affect, impaired judgement, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation about a week before when his aunt and uncle died, obsessional rituals that interfere with routine activities, and impaired impulse control.  His wife confirmed that he had nightmares and dissociative experiences, further noting that it could be difficult for the Veteran to come back to the here and now, with times when he put his hands on her throat in his sleep or kicked her.

As for social relationships, the Veteran stated that he spent the day in the house due to the limitations caused by his back disability and intrusive memories that also limited his attention and concentration.  He stated that he did not like being around people, as this made him defensive and guarded, and that he limited going out, as he socialized with his wife but did not attend any family functions.  He reported being in an altercation with a neighbor in 2013, which resulted in him being charged with disorderly conduct although the charge was later dropped.  He also reported punching a few doors, although this did not occur every day.  As for employment, the Veteran reported that he had not worked since 2009 after having rotator cuff surgery, although he did some unpaid work on his step-father's house in 2012.  

Mental status examination revealed the Veteran was casually dressed and groomed and oriented to time, person, place, and events.  He initially presented shaking his leg nervously, which calmed after a while, and, while his speech had a slightly pressured range, his tone was within normal limits.  The Veteran described his mood as "not jumping for joy, laid back, on guard, and a little nervous," and the examiner noted that his affect was constricted.  Nevertheless, the Veteran's thought formation was logical and goal-directed, and his thought content was normal, as there was no evidence of audio or visual hallucinations or delusions and he denied having any current suicidal or homicidal ideation.  However, he reported having suicidal ideation about a week and a half before when his aunt and uncle died, although he had no specific plan.  The examiner noted his insight and judgement were fair and stated that he had occupational and social impairment with reduced reliability and productivity.  

The evidentiary record also contains examinations conducted by SSA in October 2012 and June 2014, which reflect similar symptoms, including sleep disturbance, irritability, daily intrusive thoughts and flashbacks, suspiciousness, and panic attacks.  As for suicidal thoughts and ideation, the Veteran reported having them in the past, but he denied any particular plan or intent.  Despite the foregoing symptoms, the Veteran reported being able to complete his activities of daily living and he reported having friends and getting along with a neighbor, although he stated that he did not visit them or go out often.  Notably, in October 2012, he reported being unable to hold down a steady job since service, as he had problems clashing with his boss and not wanting to do anything but stay home where he felt safe.  However, he also reported that, in most jobs, he had no problem with coworkers and supervisors, as he had few clashes and had never been fired, although he also reported walking off several jobs because of conflict.  During the June 2014 examination, the Veteran reported that he left his construction job in mid-2009 because of his shoulder injury but he also noted suffering from anxiety that occasionally interfered with his ability to work.  Despite the foregoing, the examining physician, Dr. Campbell, noted the Veteran was capable of understanding simple oral instructions and carrying out simple instructions under ordinary supervision.  Dr. Campbell also assigned a GAF score of 59 in October 2012, while she assigned a score of 57 in June 2014.  

Based on the foregoing, the Board finds the preponderance of the evidence shows the Veteran's PTSD has been manifested by a myriad of moderate symptoms that have resulted in social and occupational impairment with reduced reliability and productivity.  Indeed, as noted above, the evidence reflects that the Veteran's PTSD has been consistently manifested by depressed mood, anxiety, suspiciousness, panic attacks, and intrusive thoughts that have resulted in self-isolation and social withdrawal, including from family gatherings.  The Veteran has consistently endorsed experiencing sleep disturbance with nightmares and occasions where he wakes to find himself grabbing or hitting his wife, and the evidence shows that he has experienced irritability and impaired impulse control throughout the appeal.  

In this regard, the Board notes the Veteran has manifested a few of the severe symptoms specifically contemplated by the 70 percent rating, including impaired impulse control and suicidal thoughts.  However, as will be discussed below, the Board finds that, due to the lack of consistent severity, frequency, and duration of those severe symptoms, the Veteran's service-connected symptoms have not been shown to be productive of deficiencies in most areas or the degree of occupational and social impairment commensurate with a 70 percent disability rating under DC 9411.  Id.

Indeed, while the Veteran reported having suicidal thoughts at the February 2015 examination, he reported that his suicidal thoughts occurred when his aunt and uncle died a week earlier and his depression seemed particularly bad.  The Board finds probative that the Veteran did not report having a long-standing history or recurring suicidal thoughts, particularly given that he has manifested depression and mood variations throughout the appeal period.  The Board also finds probative that he denied having any specific plan at that time.  In fact, while the June 2014 SSA psychological report reflects that the Veteran reported having suicidal thoughts in the past, he again denied having any plan or intent and, notably, did not indicate if his past thoughts of suicide had occurred during the appeal period or at some other remote time.  Indeed, there are no other complaints or notations of suicidal thoughts or ideation in the pertinent evidence of record, including the VA treatment records, VA examination reports, or September 2014 Board hearing.  

Therefore, the Board finds that the Veteran experienced one isolated occurrence of suicidal thoughts in February 2015, which do not rise to the level of frequency, duration, or severity to warrant a higher, or even staged, 70 percent rating under DC 9411.  In this regard, the Board notes that, with the exception of intrusive thoughts, the Veteran's thought process and content has been within normal limits, without any evidence or complaints of homicidal ideation, hallucinations, or delusions.   

The February 2015 VA examiner also noted the Veteran manifested obsessional rituals that interfere with his routine activities; however, neither the Veteran nor the examiner provided any further description of any obsessional rituals and, notably, none of the other lay or medical evidence of record contains any complaints or references to obsessional rituals demonstrated during the appeal period.  

As a result, the Board finds that the only severe symptoms consistently manifested during the appeal period are irritability and impaired impulse control which, alone and/or in conjunction with the Veteran's other symptoms, have not resulted in deficiencies in most areas or the degree of occupational and social impairment contemplated by the 70 percent rating.  

Indeed, while the Veteran has consistently manifested afflicting symptoms due to his PTSD, his symptoms, including depression and other mood variations, have not been shown to affect his ability to function independently, appropriately, and effectively.  Moreover, while slightly pressured in February 2015, the Veteran's speech has also been consistently normal and he has also been well groomed, alert, and fully oriented.  The Board also finds particularly probative that, while the evidence shows the Veteran experiences an impairment in social functioning, he has remained married during the appeal, with intact relationships with his children and a few friends.  Nevertheless, the evidence shows the Veteran's social interactions are limited; however, the relationships noted above indicate that he has difficulty maintaining and establishing effective interpersonal relationships, as opposed to an inability to do so, as contemplated by the 70 percent rating.  

In sum, the Board finds that the Veteran's PTSD symptomatology has been no more than moderate and has not resulted in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Indeed, a rating higher than 100 percent is also not warranted, as the preponderance of the evidence does not reflect that the Veteran has manifested a gross impairment of thought processes or communication with persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or other symptoms indicative of a total impairment in social and occupational functioning at any point during the appeal period.  

Therefore, the Veteran's overall disability picture reflects that his PTSD does not warrant more than a 50 percent rating.  In reaching this determination, the Board notes that the Veteran's GAF scores have ranged from 55 to 63, which are reflective of, at most, moderate symptomatology, which is consistent with the 50 percent rating currently assigned.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board finds that his symptomatology has been relatively stable and consistent with no more than a 50 percent rating throughout the appeal period; therefore, assigning staged ratings for this disability is not warranted. 

Therefore, for the foregoing reasons and bases, the Board finds the preponderance of the relevant evidence weighs against the award of an initial rating in excess of 50 percent for service-connected PTSD.  Accordingly, the benefit of the doubt doctrine is not applicable with respect to his claim and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Lumbar Spine

The May 2012 rating decision on appeal granted service connection for low back strain with degenerative changes and assigned an initial 20 percent rating, effective from August 9, 2011.  The Veteran perfected an appeal as to the initial rating assigned arguing that his lumbar spine disability warrants a higher disability rating.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242 and Note.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula Note (2); Plate V.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
 §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.

While the evidentiary record contains a number of VA and SSA treatment records, the treatment records generally document the Veteran's complaints of low back pain, occasional reports of experiencing muscle spasm, and objective evidence of tenderness to palpation.  In January 2014, he reported having an exacerbation of back pain that was causing difficulty performing household tasks and decreased tolerance for prolonged upright activity.  Despite the foregoing, he denied having any urinary problems and is not shown to otherwise complain of bladder or bowel dysfunction as a result of his lumbar spine disability.  

During the December 2011 VA spine examination, the Veteran reported having constant back pain that resulted in difficulty sleeping, having to stand a lot, and altering his posture and walking to put less weight on his left lower extremity.  He reported having decreased motion, strength, and endurance in his lumbar spine, as well as intermittent, radiating pain to below the left knee.  The Veteran reported having flare-ups of pain five times a month, which he noted lasted all day and night and limited his functional ability to 25 percent.  

Objective examination revealed the Veteran was able to demonstrate forward flexion to 75 degrees with pain at 35 degrees, extension to 15 degrees with pain at five degrees, right and left lateral rotation to 25 degrees with pain at 10 degrees in the right and five degrees on the left, and right and left lateral flexion to 10 degrees with pain at zero degrees bilaterally.  Repetitive range of motion resulted in forward flexion limited to 65 degrees and right and left lateral flexion limited to 10 degrees, with no additional functional limitation in extension and bilateral lateral rotation.  The examiner noted the Veteran's functional loss and impairment were caused by less movement than normal, weakened and painful movement, excess fatigability, disturbance in locomotion, and interference with sitting, standing, and weight-bearing.  The examiner also noted there was tenderness to palpation in the midline of the spine, with guarding and muscle spasm severe enough to result in abnormal gait.  There was, however, no evidence of IVDS or scars associated with the low back disability.

In terms of radiculopathy associated with the low back disability, there was evidence of severe, intermittent pain in the left lower extremity, which will be discussed in detail in conjunction with evaluation of the service-connected left lower neuropathy.  There were no additional signs or symptoms of radiculopathy, including in the right lower extremity, and no evidence of other neurologic abnormalities, including bladder or bowel problems.  

The evidentiary record also contains treatment records from the Veteran's chiropractor, Dr. Caulkins, dated from 2014 to 2015.  In June 2014, the Veteran reported having low back pain that was aggravated with any position that increased weight-bearing on the left.  He rated his pain as a two out of 10 but stated that his pain was significantly worse at times.  He denied having any changes in his bladder or bowel function.  Objective examination revealed tenderness to palpation and Dr. Caulkins noted the Veteran's range of motion was limited in flexion and extension but she did not provide the specific degrees of limitation.  In July 2014, Dr. Caulkins noted the Veteran did not have unfavorable ankylosis but that he experienced pain between 31 and 60 degrees while performing forward flexion of the lumbar spine, which resulted in him being unable to sit or stand for prolonged periods of time.  However, the specific degree to which pain limited his flexion was not provided.  Nevertheless, Dr. Caulkins noted there was objective evidence of tenderness, muscle spasm and weakness, and sensory loss, but she stated she was unaware if the Veteran had been prescribed bed rest due to a period of signs and symptoms of IVDS.  

During the February 2015 VA examination, the Veteran reported that his low back pain was constant and had worsened over the past few years, with radiating pain into the left leg and associated numbness and tingling.  He reported having flare-ups of pain which resulted in decreased range of motion and limited his ability to put on socks, knees, bend or lift.  He reported that the flare-ups were severe and occurred once or twice a month.  

Objective examination revealed he was able to demonstrate forward flexion to 55 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 10 degrees.  The examiner noted that the decreased range of motion resulted in difficulty bending, kneeling, lifting, standing, and sitting for prolonged periods of time, as well as pain, which was also present with weight-bearing.  The examiner also noted there was evidence of decreased functional ability during flare-ups and with repeated use which would result in increased pain and decreased range of motion.  In fact, repetitive motion revealed an additional loss in right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and right lateral rotation to 15, while his motion in flexion, extension, and left lateral rotation remained the same.  

There was evidence of muscle spasm, localized tenderness, and guarding severe enough to result in abnormal gait and spinal contour.  The February 2015 VA examiner stated there was evidence of IVDS but that there had not been physician prescribed bed rest of treatment in the past 12 months.  There was evidence of radiculopathy affecting both lower extremities, which will be discussed in detail below.  There was, however, no evidence of other neurologic abnormalities, including bladder or bowel problems.  

Dr. Caulkins completed a disability benefits questionnaire on February 16, 2015, which noted the Veteran's diagnoses of facet joint arthroplasty, degenerative disc disease, stenosis, and radiculopathy.  The Veteran endorsed having flare-ups of back pain that was so bad at times that he had to lay down.  Dr. Caulkins noted the Veteran's functional loss and impairment included being unable to lift more than 10 pounds, limited motion, and an inability to do any repetitive bending.  Objective examination revealed the Veteran was able to demonstrate forward flexion to 20 degrees, extension to 28 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 25 degrees.  Repetitive use testing revealed additional limitation of motion in extension to 20 degrees, right and left lateral flexion to 15 and 5 degrees, respectively, and left lateral rotation to 20 degrees.  Examination also revealed tenderness to palpation in the lumbar facets and paralumbar muscles, as well as guarding that resulted in abnormal gait and muscle spasm that resulted in abnormal spinal contour.  

Dr. Caulkins noted the Veteran's functional loss included less movement than normal, weakened movement, excess fatigability, painful movement, interference with sitting and standing, which she estimated would result in flexion and extension limited to 15 degrees, right lateral flexion limited to zero degrees, left lateral flexion limited to 10 degrees, and right and left lateral rotation limited to 15 and 20 degrees respectively.  Dr. Caulkins also noted the Veteran has IVDS of the lumbar spine which had been manifested by incapacitating episodes that occurred for at least six weeks over the past 12 months.  As for employment, she opined that she cannot see the Veteran being capable of maintaining employment in his current condition.  

Based on the symptoms described above, the Board finds that an initial rating in excess of 20 percent is not warranted for the service-connected low back disability prior to February 16, 2015.  Effective that date, the evidence supports the grant of a 40 percent rating, but no higher.  

With respect to the initial 20 percent rating, the pertinent evidence dated prior to February 16, 2015 does not reflect that the Veteran demonstrated flexion to 30 degrees or less, to include as a result of pain, weakness, or other similar factors.  Nor is there evidence of favorable or unfavorable ankyloses of the entire thoracolumbar spine, or unfavorable ankyloses of the entire spine at any point during the time period in question.  Rather, the evidence shows the Veteran's flexion was limited to no more than 55 degrees, as shown at the VA examination conducted on February 6, 2015, with pain limiting his flexion to no more than 35 degrees, as demonstrated as the December 2011 VA examination.  Pertinent records from the Veteran's chiropractor also show his flexion has been limited to between 31 and 60 degrees and, as noted, there is no evidence of any form of ankylosis affecting the spine prior to February 16, 2015.  

For the period beginning February 16, 2015, however, the evidence reflects that the Veteran's forward flexion was limited to 20 degrees, including as a result of pain and repetitive use testing.  See February 2015 DBQ completed by Dr. Caulkins.  The Board acknowledges that this evidence is significantly different from the findings of the VA examination conducted just 10 days prior, which shows flexion was limited to 55 degrees objective.  Nevertheless, the February 2016 DBQ is accepted as competent medical evidence, particularly given the evidence showing that the Veteran's range of motion is limited by pain, repeated use, and other similar factors, including at the February 2015 VA examination.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and find that the evidence of flexion limited to 20 degrees during the February 2016 DBQ is credible and probative evidence of the Veteran's lumbar spine disability as of February 16, 2015, which warrants a 40 percent rating under the General Rating Formula.  

A rating higher than 40 percent is not warranted, however, as there is no evidence showing the Veteran's low back disability was manifested by favorable or unfavorable ankyloses of the entire thoracolumbar spine, or unfavorable ankyloses of the entire spine at any point after February 16, 2015.  

In evaluating the Veteran's increased rating claim under DeLuca and Mitchell, supra, the Board notes that the Veteran has endorsed having flare-ups of pain throughout the appeal period, and there has been objective evidence of painful motion on examination.  The February 2015 VA examiner even noted that decreased functional ability during flare-ups and with repeated use would result in increased pain and decreased range of motion.  Despite the foregoing, the Board finds that any additional functional limitation caused by the Veteran's pain is contemplated by the initial 20 percent rating and 40 percent rating assigned from February 16, 2015.  Indeed, the pertinent evidence has not revealed that, prior to February 16, 2015, his motion was limited to 30 degrees of less as a result of pain, weakness, fatigability, incoordination, lack of endurance, flare-ups, or repetitive motion to warrant a higher rating.  Nor does the evidence reflect that his additional functional limitation has resulted in ankyloses affecting any portion of the spine either prior to or after February 16, 2015.  Therefore, the Board finds that an initial rating higher than 20 percent, or a rating higher than 40 percent from February 16, 2015, are not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered whether a higher rating may be granted under the Formula for Rating IVDS Based on Incapacitating Episodes.  There was no evidence of IVDS at the December 2011 VA examination and, while the February 2015 VA examiner noted the Veteran's disability is characterized by IVDS, he also noted that the Veteran has not required physician prescribed bed rest or treatment in the previous 12 months.  

The Board notes that, in the February 2015 DBQ, Dr. Caulkins reported that the Veteran's lumbar spine disability was manifested by IVDS characterized by incapacitating episodes that lasted for at least 6 weeks during the past 12 months.  While the February 2015 DBQ is considered competent medical evidence, the findings regarding the Veteran's incapacitating episodes is not considered credible or probative evidence, as the other evidence of record, including the VA examination conducted in February 2015 and VA treatment records, does not contain any complaints other evidence indicating that the Veteran has been prescribed bed rest and treatment from a physician at any point during the appeal period.  In this regard, the Board finds probative that physician prescribed bed rest and treatment would likely be documented in numerous treatment records associated with the claims file.  Therefore, the Board finds that the preponderance of the competent, credible, and probative evidence does not reflect that the Veteran's low back disability has been manifested by intervertebral disc syndrome with incapacitating episodes requiring physician prescribed bed rest or treatment to warrant a higher rating that those currently assigned.  

As noted above, when evaluating the disability rating assignable to a spinal disability, the Board must consider any neurologic abnormalities associated with the spinal disability.  At the outset, the Board notes that, in the May 2012 rating decision on appeal, the AOJ assigned a separate rating for left lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability.  As noted, the Veteran appealed the rating assigned to his left lower extremity radiculopathy and, accordingly, the appropriate rating assigned to that disability will be discussed in the decision herein.  Otherwise, there is no lay or medical evidence showing the Veteran's low back disability has been manifested by a separately ratable neurologic disability, to include bowel or bladder dysfunction.  Therefore, the Board finds the preponderance of the evidence does not reflect that the Veteran experiences bladder, bowel, or other objective neurologic abnormalities as a result of his service-connected thoracolumbar spine disability; thus, a separate compensable rating is not warranted at any point during the appeal period for those considerations.  

In summary, the Board finds the preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for service-connected low back strain with degenerative changes prior to February 16, 2015.  However, for the period beginning February 16, 2015, the Board finds that the preponderance of the evidence supports the award of a 40 percent rating, but no higher.  No further staged rating is warranted for the Veteran's low back disability, as his disability has otherwise been relatively stable before and after February 16, 2015.  See Fenderson, 12 Vet. App. at 119.  In reaching the foregoing conclusions, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Left Lower Extremity Radiculopathy

The May 2012 rating decision on appeal granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent rating, effective from August 9, 2011.  The Veteran perfected an appeal as to the initial rating assigned and, during the course of the appeal, the RO increased his disability rating to 20 percent, effective February 6, 2015.  See August 2015 rating decision.  Because the Veteran is presumed to seek the maximum benefit for his disability and he has not withdrawn his appeal, the increased rating claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Parenthetically, the Board notes that, in August 2015, the AOJ awarded a separate 10 percent rating for radiculopathy affecting the right lower extremity, as the evidence showed his neurologic condition progressed to include the right lower extremity.  However, the Veteran has not disagreed with or appealed the initial 10 percent rating assigned to his right lower extremity radiculopathy and, thus, the Board is not exercising jurisdiction over that issue.

The Veteran's service-connected left lower extremity radiculopathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under DC 8520, mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. 38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve (e.g. the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated 80 percent disabling.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

During the December 2011 VA examination, the examiner noted there was mild neuropathy affecting the left lower extremity, which involved the sciatic nerve.  The examiner noted the neuropathy was manifested by severe, intermittent pain, without any evidence of constant pain, paresthesias, or numbness.  Indeed, sensory examination was normal to light touch in the anterior thigh, thigh/knee, lower leg/ankle, and foot and toes.  Likewise, the Veteran's muscle strength and reflexes were normal in his lower extremities and there was no muscle atrophy present.  However, the Veteran reported putting less weight on the left lower extremity, and examiner noted he regularly used a knee brace on the left knee.  

During private treatment by Dr. Caulkins in June 2014, the Veteran reported experiencing numbness in the left lower extremity predominately with sitting and pain outside the left thigh and down the back of the leg, which caused him to change positions frequently, including leaning away from the left side or laying on the right.  He reported that his lower extremity symptoms had been steadily worsening over the past two months.  Objective examination revealed weakness in the tibialis anterior and gastroc soleus complex in the left leg, with hypesthesia on the bottom of the foot.  In July 2014, Dr. Caulkins noted the Veteran experienced moderate lumbar radiculopathy manifested by left leg numbness and weakness in the tibialis anterior.  

During the February 2015 VA examination, there examiner noted there was objective evidence of radiculopathy affecting both lower extremities that involved the sciatic nerve.  Specifically, there was moderate paresthesia and numbness in the left lower extremity.  However, the Veteran's muscle strength was normal in his bilateral lower extremities and he demonstrated normal reflexes, except for slightly decreased, hypoactive reflexes in his left knee.  There was also evidence of muscle atrophy, as the Veteran's left calf measured 35.5 centimeters and his right calf measured 38 centimeters.  

During the DBQ conducted on February 16, 2015, the Veteran reported experiencing left leg numbness and progressive weakness after certain back movements and during flare-ups, which he reported inhibited activities of daily living.  The Veteran endorsed having moderate constant and dull pain and paresthesias/dysesthesias, with severe intermittent pain, and moderate to severe numbness.  Dr. Caulkins described the Veteran's left lower extremity radiculopathy as moderate but tending to severe, and she stated that the disability involved the left sciatic nerve.  

Objective examination revealed decreased muscle strength (4/5) in the left hip, knee, ankle, and great toe with active movement against some resistance, while there was more impaired muscle strength (3/5) in foot abduction and adduction with active movement against gravity.  There were decreased, hypoactive (1+) reflexes in the left ankle, while reflexes in the left knee remained normal.  Sensory examination was normal to light touch in the left upper anterior thigh and thigh/knee area, but there was evidence of decreased sensation to light touch in the lower leg/ankle and foot/toes area.  Position sense testing was normal in the left lower extremity, but the Veteran's senses were decreased to vibration and cold sensation testing.  Dr. Caulkins also noted there was evidence of muscle atrophy in the left lower extremity which resulted in the left calf measuring 38 centimeters, while the right calf measured 41 centimeters.  See September 2015 Disability Benefits Questionnaire.  

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent is not warranted for the service-connected left lower extremity radiculopathy.  However, after resolving all doubt in favor of the Veteran, the Board finds that, as of February 6, 2015, the evidence supports the grant of a 40 percent rating, but no higher.  

The preponderance of the evidence shows that, throughout the appeal period, the Veteran's left lower extremity (LLE) radiculopathy has been manifested by subjective complaints of moderate constant pain that is intermittently severe.  See VA examination reports dated December 2011 and December 2015; December 2015 DBQ and treatment records Dr. Caulkins.  Since 2014, the Veteran has also lodged complaints of numbness, weakness, and paresthesias.  See Id.  However, there is no evidence of objective manifestations of the LLE radiculopathy until February 2015 when he demonstrated decreased reflexes and muscle strength in the LLE and clinical sensory testing revealed diminished senses.  See December 2015 VAX and December 2015 DBQ.  

Given that the Veteran's LLE radiculopathy was manifested by no more than subjective sensory complaints prior to February 2015, the Board finds that his disability was consistent with mild, incomplete paralysis of the sciatic nerve warranting no more than a 10 percent rating under DC 8520.  

However, for the period beginning on February 6, 2015, there was subjective and objective evidence of sensory and functional impairment affecting the LLE.  Indeed, with respect to sensory impairment, in addition to the subjective complaints of pain, paresthesias, and numbness in the LLE, objective examination revealed decreased sensation to light touch in the lower leg/ankle and foot/toes area, as well as to vibration and cold sensation testing.  Likewise, with respect to functional impairment, the evidence dated from February 6, 2016 shows there were decreased reflexes that variously affected his left knee and ankle, as well as decreased muscle strength against some resistance in the left hip, knee, ankle, and great toe areas and decreased muscle strength against gravity in the left foot.  In addition to the foregoing, the evidence dated from February 6, 2016 shows there was muscle atrophy in the left calf area that resulted in a difference of about three centimeters, as compared to the right calf.  See December 2015 VAX and December 2015 DBQ.  

Given the evidence of decreased senses, reflexes, and muscle strength in the LLE, as well as the evidence of muscle atrophy in the left calf, the Board finds the Veteran's LLE radiculopathy more nearly approximates a moderately severe impairment of the sciatic nerve, which warrants a 40 percent rating under DC 8520 but no higher.  Indeed, the Board notes the evidence dated from February 6, 2016 does not reveal a severe impairment, as there was no evidence of diffuse sensory impairment in the LLE.  In this regard, sensory examination was normal to light touch in the left upper anterior thigh and thigh/knee area, as well as to position sense testing.  Moreover, despite the evidence of decreased muscle strength in the LLE, the Veteran retained active movement in his LLE and there was no evidence of muscle contraction or completely diminished muscle strength in the LLE, even with his muscle atrophy, which was not shown to be marked.  Likewise, complete paralysis of the sciatic nerve is not shown, as there is no subjective or objective evidence of left foot drops or dangles, impairment of knee, or paralysis of the lower extremity muscles.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the grant of an initial disability rating in excess of 10 percent for service-connected left lower extremity radiculopathy.  However, for the period beginning February 6, 2015, the Board finds that the preponderance of the evidence supports the award of a 40 percent rating, but no higher.  No further staged rating is warranted for the Veteran's left lower extremity radiculopathy, as his disability has otherwise been relatively stable before and after February 6, 2015.  See Fenderson, 12 Vet. App. at 119.  In reaching the foregoing conclusions, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



Final Considerations Regarding the Increased Rating Claims

The Board has considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected PTSD, low back disability, and LLE radiculopathy disabilities with the established criteria found in the rating schedule.  The Board finds that the symptoms associated with the service-connected disabilities addressed in this decision are fully addressed by the rating criteria under which such disabilities are rated.  Indeed, the ratings currently assigned for each disability contemplate the overall functional loss from the symptomatology attributable to the Veteran's PTSD, back, and LLE radiculopathy disabilities, to include depression, intrusive thoughts, irritability, impaired impulse control, limitation of motion, pain, sensory loss and decreased reflexes and muscle strength, as detailed above.  There are no additional symptoms of his service-connected disabilities that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities.  

Notably, the General Rating Formula for Mental Disorders contemplates impairment in social and occupational functioning and, for all musculoskeletal disabilities, the rating schedule contemplates functional loss including as a result of factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 4.130, Diagnostic Code 9411; Mitchell, supra.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected disabilities.  As such, extra-schedular consideration is not indicated.   

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to a specific service-connected disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the ratings currently assigned are insufficient and require the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a left knee disability.  The Veteran has asserted that his left knee blew out and locked up during a five mile run during service, after which he went to sick call where he was told the cartilage in his knee was gone and placed on profile for seven days.  See May 2012 Veteran statement; September 2014 Travel Board hearing transcript.  

Review of the record reveals the Veteran has been variously diagnosed with left knee sprain, including a sprain of the medial cruciate ligament, and mild degenerative disease.  See September 2011 private treatment record; October 2011 VA treatment record.  Accordingly, the first element of service connection is established. 

In this context and at the outset, the Board notes that, while the Veteran has been diagnosed with degenerative disease, the evidence of record does not reflect that he was shown to have or diagnosed with arthritis or other degenerative changes in his left knee during his first post-service year.  Indeed, the first evidence of degenerative changes in the left knee is shown in an MRI conducted in October 2011.  Therefore, because the preponderance of the evidence establishes that the Veteran's left knee degenerative changes, or arthritis, was not manifested or diagnosed until several years after his first post-service year, the Board finds that service connection for arthritis on a presumptive basis as a chronic disability is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As noted, the Veteran has attributed his current left knee disability to an injury that occurred during service.  After reviewing the evidence of record, however, the Board finds the preponderance of the evidence weighs against a finding that the Veteran's current left knee disability was, in fact, incurred during service and has persisted since that time. 

While the Veteran has reported injuring his left knee and being placed on profile during service, the service treatment records (STRs) do not contain any complaints, treatment, or findings related to a left knee injury or disability incurred during service, including as a result of an injury or which resulted in the Veteran being placed on profile or light duty.  

Despite the lack of evidence of an in-service left knee injury or disability in the STRs, the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).  

However, in evaluating the ultimate merit of these claims, the Board finds probative that, even if the Veteran injured his left knee during service, the Veteran denied having a knee trouble, including a trick or locked knee, at several examinations conducted during his active duty and National Guard service and objective examination of his lower extremities was also normal at those examinations.  See Reports of Medical History and Examinations dated August 1983, October 1983, October 1987, December 2001, and December 2003.  This evidence weighs against a finding that any reported in-service left knee injury resulted in a chronic left knee disability that was manifested during service or in the years immediately following service.  

The Board also finds probative that the post-service evidence reflects that, when the Veteran initially sought treatment for his left knee after service, he consistently attributed his left knee disability to an injury that occurred after service, without mentioning any prior injury or trauma or continued left knee symptoms after service.  Indeed, in September and October 2011, the Veteran sought treatment for left knee pain and reported that he was recently assaulted, which resulted in him falling and his knee being driven into a rock.  He also reported that his left knee buckled under a heavy load.  See VA and private treatment records dated September and October 2011.  This evidence weighs against a finding that the current left knee disability was incurred during service or is otherwise related to his periods of active duty service, including as manifested by left knee symptoms that continued after service.  

Instead, the medical evidence of record shows the Veteran first complained of and sought treatment for his left knee disability several years after service and attributed his left knee disability to any injury that occurred at that time, as opposed to an event or injury that occurred during service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In addition, no medical professional has related the Veteran's current left knee disability to his periods of active duty service.  The Board notes the Veteran has not been afforded a VA examination in conjunction with this claim.  However, the Board finds a VA examination and opinion are not needed, as there is no indication that the current left knee disability may be associated with the Veteran's service, including credible lay evidence of continuity of related symptomatology or medical evidence suggesting a link between his service and the current left knee disability that was manifested many years after service and which the Veteran attributed to a post-service injury.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As such, a VA examination and medical opinion are not required in connection with this claim. 

The Board has considered the Veteran's lay assertions of a nexus between his periods of active duty service and the current left knee disability.  However, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  While lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the etiology of musculoskeletal conditions is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's statements regarding a nexus between his current left knee disability and military service are outweighed by the other evidence of record, and, as such, are not considered competent or probative evidence favorable to his claim.  

In light of the foregoing, the Board finds that, while the Veteran is competent to report that he injured his left knee during service, his statements are outweighed by the remainder of the evidence of record, inclusive of service and post-service medical records which do not contain any complaints or diagnosis of a left knee disability during service and which show that his current left knee symptoms and disability are related to an injury that occurred several years after service. 

Therefore, as there is no credible or probative evidence linking the Veteran's current left knee disability to any disease, injury, or incident of service, service connection for a left knee disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

TDIU

In November 2014, the Veteran filed a formal claim seeking entitlement to a TDIU as a result of his service-connected PTSD and low back disabilities, which he asserted prevented him from securing or following a substantial gainful occupation. See November 2014 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability. 

Nevertheless, as noted in the Introduction, the issue of entitlement to a TDIU was also raised as a component of the increased rating claims on appeal, consistent with Rice, 23 Vet. App. at 447.  See September 2015 Board hearing transcript.  Therefore, while not formally certified to the Board for adjudication, the Board will consider the Veteran's entitlement to a TDIU as result of his service-connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disability(ies), alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran's service-connected disabilities are PTSD, rated as 50 percent disabling from August 9. 2011; low back strain, rated as 20 percent disabling from August 9, 2011, and 40 percent disabling from February 16, 2015; left lower extremity radiculopathy rated as 10 percent disabling from August 9, 2011, and 40 percent disabling from February 6, 2015, and right lower extremity radiculopathy, rated as 10 percent disabling from February 6, 2015.  Prior to February 6, 2015, the Veteran's combined disability rating was 60 percent; from February 6, 2015, the Veteran's combined disability rating was 80 percent; and from February 16, 2015, his combined disability rating was 90 percent.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, the percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), are not met until February 6, 2015.  

Regardless, entitlement to a TDIU, including on an extra- schedular basis (pursuant to 38 C.F.R. § 4.16(b)), requires evidence showing the Veteran is unemployable by reason of his service-connected disabilities.  Id.  

In this case, the evidence dated prior to and after February 6, 2015 shows that his service-connected disabilities impacted his ability to work.  Indeed, as discussed in detail above, the Veteran's PTSD symptoms resulted in a moderate impairment in occupational functioning due to his difficulty interacting with others, anxiety, intrusive thoughts, and decreased motivation.  See VA examination repots dated May 2012 and February 2015; SSA psychological evaluations dated October 2012 and June 2014.  However, the Veteran reported that, in most jobs, he had no problem with coworkers and supervisors, as he had few clashes and had never been fired.  See October 2012 SSA psychological evaluation.  

The Veteran's low back disability is also shown to have a significant impact on his ability to work, as physicians have consistently noted that his functional limitations include difficulty bending, squatting, and twisting, and with heavy lifting and side motion, which result in reduced ability to stand and walk for prolonged periods of time.  See VA examination reports dated December 2011 and February 2015; February 2015 DBQ.  The evidence also shows the Veteran's radiculopathy symptoms limit his ability to sit for prolonged periods, stand for extended periods, or walk for long distances.  See February 2015 VA examination report.  

Despite the functional impairment caused by the service-connected low back disability and associated lower extremity radiculopathy disabilities, the evidence does not reflect a total or diffuse functional impairment.  Indeed, the December 2011 VA examiner noted the Veteran could lift 10 pounds frequently, stand and walk for four hours in an 8 hour day in 30 minute increments for 30 yards, and sit for 2.5 hours a day in 30 minute increments, but would need to lie down for 1.5 hours per 8 hour day.  Likewise, despite February 2015 Dr. Caulkins' opinion that she could not see the Veteran being capable of maintaining employment in his current condition, she noted that, with taking 30 minute breaks, the Veteran could sit, stand, and walk for three hours during an 8 hour day and that he could frequently lift up to 5 pounds and occasionally lift up to 20 pounds.  

In evaluating this claim, the Board has considered the evidence showing that the Veteran was laid off his last job as a laborer and carpenter's helper in 2009 due to his employer's inability to assign him a job that could accommodate his disability.  See February 2015 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from GPI Construction.  However, the Board finds probative that the Veteran did not take any time off during the 12 months prior to the end of his employment and that the employer did not specify which disability limited the Veteran's ability to continue working.  In this regard, the Board notes that the evidence reflects the Veteran consistently reported that had not worked since 2009 after having rotator cuff surgery.  See VA examination reports dated May 2012 and February 2015.  This problem is not service connected.  

Based on the foregoing evidence, the Board finds that, despite the considerable symptoms associated with the Veteran's PTSD, low back, and bilateral lower extremity radiculopathy disabilities, the evidence shows that the Veteran's PTSD does not result in a total occupational impairment and that, if he takes breaks, he maintains his ability to sit, stand, and walk for a portion of the day, all of which weighs against a finding that he is unable to perform at least sedentary employment that does not require a great deal of supervision or interaction.  Therefore, while the Veteran's service-connected disabilities significantly impact his ability to perform certain duties, there is no medical evidence indicating that his service-connected disabilities rendered him unemployable prior to or after February 6, 2015.  

The Board has considered the Veteran's assertions that he is unable to work as a result of his service-connected disabilities.  However, the Veteran does not possess expertise in medical or vocational matters and, thus, cannot competently opine on the question of whether such symptoms actually rendered him unemployable during the period in question.  See, e.g., 38 C.F.R. § 3.159; Bostain, supra.

Under these circumstances, the Board finds that entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to February 6, 2015, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence weighs against assignment of a TDIU prior to or after February 6, 2015, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 50 percent for service-connected PTSD is denied.  

An initial rating in excess of 20 percent for service-connected low back strain with degenerative changes is denied.  

For the period beginning February 16, 2015, entitlement to a 40 percent rating, but no higher, for service-connected low back strain with degenerative changes is granted.  

An initial rating in excess of 10 percent for service-connected left lower extremity radiculopathy is denied.  

For the period beginning February 6, 2015, entitlement to a 40 percent rating, but no higher, for service-connected left lower extremity radiculopathy is granted.  

Entitlement to service connection for a left knee disability is denied.  

Entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


